Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Although respondent was convicted of a felony relating to his cocaine addiction, any penalty must be tempered by respondent’s demonstrated commitment to drug counseling and rehabilitation. See Disciplinary Counsel v. Gallagher (1998), 82 Ohio St.3d 51, 53, 693 N.E.2d 1078, 1079, citing Disciplinary Counsel v. Norris (1996), 76 Ohio St.3d 93, 666 N.E.2d 1087. In light of respondent’s demonstrated commitment to sobriety, his cooperation with law enforcement officials, his four-year supervised release with conditions, and the lack of any established negative impact on his legal or business clients, a two-year suspension with one year stayed is an appropriate sanction for respondent’s *397misconduct. See, e.g., Disciplinary Counsel v. McElrath (1994), 71 Ohio St.3d 131, 642 N.E.2d 370 (similar penalty imposed in case involving convictions that included trafficking in drugs and drug abuse for possession or use of cocaine); see, also, Norris.
Based on the foregoing, respondent is hereby suspended from the practice of law for two years with the second year of the suspension stayed, provided that respondent continue to successfully control his drug addiction. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Cook and Lundberg Stratton, JJ., dissent.